J-S42031-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MONICA SPROUSE                             :     IN THE SUPERIOR COURT OF
                                               :          PENNSYLVANIA
                      Appellant                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
    DANIEL KELLER AND KIM KELLER, &            :
    DONALD NEILL AND RE/MAX ACTION             :    No. 2000 EDA 2019

                   Appeal from the Order Entered May 2, 2019
              in the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2014-28686

BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                        FILED: DECEMBER 29, 2020

        Monica Sprouse (“Sprouse”) appeals from the Orders granting the

Motions for summary judgment filed by Daniel Keller and Kim Keller (the

“Kellers”),    Donald    B.   Neill   (“Neill”),   and   Re/Max   Action   (“Re/Max”)

(sometimes collectively referred to as “Defendants”), and dismissing

Sprouse’s Complaint with prejudice. We affirm.

        On November 27, 2012, Sprouse injured herself in the home in which

she and her family resided (the “Residence”).1 Sprouse fell while walking up




____________________________________________


1   Sprouse was a minor at the time of her fall.
J-S42031-20


the stairs that connect the first floor to the second floor.2 Sprouse’s mother,

Cheryl Sprouse (“Cheryl”), rented the Residence from the Kellers. Re/Max

and Neill, an employee of Re/Max, managed rental of the Residence for the

Kellers.

        On October 23, 2014, Cheryl, on behalf of Sprouse, filed a Complaint

in Personal Injury against the Kellers, alleging that the Kellers were

negligent in, inter alia, failing to keep the stairs free of defects. On June 2,

2015, the Kellers filed an Answer and New Matter. 3 On November 16, 2016,

the trial court granted Sprouse’s Motion to amend her Complaint to include

additional defendants, and to assert the claims on her own behalf instead of

by and through Cheryl, because she had reached the age of 18.                       On

November      23,   2016,     Sprouse     filed   an   Amended     Complaint    against

Defendants, restating the claims from her October 23, 2014, Complaint

against the Kellers, and asserting the same claims against Re/Max and Neill.

        On   October    29,   2018,     Defendants     filed   Motions   for   Summary

Judgment, arguing that the evidence did not establish that they had

____________________________________________


2 Sprouse explains that the stairs “have an ‘L’ shaped design …, with a
landing three (3) steps up from the first floor, and an additional nine (9)
steps to reach the second floor. … The acident [sic] at issue occurred when
[Sprouse] was walking up the initial 3 steps….” Brief for Appellant at 8.
Sprouse claims that the stairs were defective because they lacked a handrail
along the first three steps, and that the absence of a handrail caused her
fall. Id. at 8-15.

3   Sprouse served the Complaint on the Kellers on March 9, 2015.



                                           -2-
J-S42031-20


breached a duty of care owed to Sprouse. Specifically, the Kellers argued

that they did not owe a duty of care to Sprouse, because they were out-of-

possession landlords. Re/Max and Neill argued that they did not owe a duty

of care to Sprouse, because they were not the owners of, nor responsible for

maintaining, the Residence. On May 2, 2019, the trial court entered Orders

granting Defendants’ Motions for Summary Judgment.           Sprouse filed a

timely Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise

Statement of matters complained of on appeal.

      On appeal, Sprouse raises the following question for our review: “Did

the lower court err and/or abuse its discretion when it granted [Defendants’]

Motion[s] for Summary Judgment and dismissed [Sprouse]’s Complaint with

prejudice?” Brief for Appellant at 4.

            In reviewing an order granting summary judgment, our
      scope of review is plenary…. An appellate court may reverse the
      entry of a summary judgment only where it finds that the lower
      court erred in concluding that the matter presented no genuine
      issue as to any material fact and that it is clear that the moving
      party was entitled to a judgment as a matter of law. In making
      this assessment, we view the record in the light most favorable
      to the nonmoving party, and all doubts as to the existence of a
      genuine issue of material fact must be resolved against the
      moving party. As our inquiry involves solely questions of law,
      our review is de novo.

             Thus, our responsibility as an appellate court is to
      determine whether the record either establishes that the
      material facts are undisputed or contains insufficient evidence of
      facts to make out a prima facie cause of action, such that there
      is no issue to be decided by the fact-finder. If there is evidence
      that would allow a fact-finder to render a verdict in favor of the
      non-moving party, then summary judgment should be denied.


                                        -3-
J-S42031-20


Gerber v. Piergrossi, 142 A.3d 854, 858 (Pa. Super. 2016) (citation

omitted).

       Sprouse argues that the trial court erred when it granted Defendants’

Motions for Summary Judgment.             Brief for Appellant at 24-56.   Regarding

the Kellers’ Motion, Sprouse acknowledges that landlords are generally not

liable for injuries suffered by their tenants, but argues that an exception to

this rule applies. Id. at 28-30. Sprouse cites Goodman v. Corn Exchange

National Bank & Trust Co., 200 A. 642 (Pa. 1938), and claims that a

landlord can incur liability “if the lessor fails to make repairs after having

been given notice of and a reasonable opportunity to remedy a dangerous

condition existing on the leased premises.”          Brief for Appellant at 28-29.

Sprouse claims that the Kellers had actual or constructive notice that the

stairs were defective.      Id. at 34-39.      Sprouse states that the Kellers had

visited the Residence many times before the accident, and should have

known that the lack of a handrail created a dangerous condition.4 Id. at 31-

34.

             The elements necessary to plead an action in negligence
       are: (1) the existence of a duty or obligation recognized by
       law, requiring the actor to conform to a certain standard of
       conduct; (2) a failure on the part of the defendant to conform to
____________________________________________


4Sprouse also argues that an exculpatory provision found within the lease
between Cheryl and the Kellers does not absolve the Kellers of liability.
However, in light of our disposition, we need not address this claim.




                                           -4-
J-S42031-20


     that duty, or a breach thereof; (3) a causal connection between
     the defendant’s breach and the resulting injury; and (4) actual
     loss or damage suffered by the complainant.

Atcovitz v. Gulph Mills Tennis Club, Inc., 812 A.2d 1218, 1222 (Pa.

2002) (emphasis added).

           The liability of a landlord to his tenant for injuries the
     tenant sustains on the premises is based upon the following
     principles:

          (1) in the absence of any provision in the lease, a
          landlord is under no obligation to repair the leased
          premises, to see to it that they are fit for rental or to
          keep the premises in repair; (2) a tenant takes the
          premises as he finds them and the landlord is
          not liable for existing defects of which the
          tenant knows or can ascertain by a reasonable
          inspection; (3) a landlord out of possession,
          however, may be liable (a) where he conceals a
          dangerous condition of which he has knowledge and
          of which the tenant has no knowledge or cannot be
          expected to discover and (b) where he knows or
          should know of a dangerous condition and leases the
          premises for a purpose involving a ‘public use’ and
          has reason to believe the tenant will not first correct
          the condition; (4) a landlord of a multiple-tenanted
          building,   reserving    control   of    the    common
          approaches, such as sidewalks, passageways, etc.,
          or parts of the building common to all tenants, such
          as the roof and walls, is bound to keep such
          approaches and parts reasonably safe for the use of
          tenants and their invitees and a landlord becomes
          liable where he either had actual notice of a
          defective condition therein or was chargeable with
          constructive notice, because had he exercised
          reasonable inspection he would have become aware
          of it.

Cholewka v. Gelso, 193 A.3d 1023, 1031 (Pa. Super. 2018) (emphasis

added).


                                    -5-
J-S42031-20


      Here, the Kellers were the landlords of the Residence. See Amended

Complaint, 11/23/16, at ¶¶ 1-4 (stating that Sprouse resided at the

Residence, and the Kellers were the “owner[s], operator[s], maintainer[s],

possessor[s], lessor[s], lessee[s] and/or otherwise legally responsible for the

care, control and or safety of” the Residence); Lease, 5/23/12, at 1

(identifying the Kellers as the Landlords and Cheryl as the tenant of the

Residence). Additionally, the first three stairs did not contain a railing when

Sprouse moved into the Residence, and Sprouse was aware that the first

three steps lacked a railing. See N.T. (Deposition of Cheryl), 4/26/18, at 18

(wherein Cheryl stated that, because the first three stairs lacked a railing,

she taught Sprouse how to safely walk up the stairs). Finally, Sprouse has

not alleged that any of the above-stated exceptions apply.

      Additionally, Goodman is inapplicable to the instant case. Goodman

involved a personal injury claim that was filed by a business invitee against

the landlord of a building. See Goodman, 200 A. at 643. The Goodman

Court stated that a landlord owes a duty of care to a business invitee where

the landlord has been given notice of, and fails to remedy, a dangerous

condition. Id. In the instant case, Sprouse was a tenant, not a business

invitee. See Keck v. Doughman, 572 A.2d 724, 728-29 (Pa. Super. 1990)

(setting forth the difference between an “invitee” and a “tenant”).

Accordingly, the Kellers did not owe a duty of care to Sprouse, and the trial




                                     -6-
J-S42031-20


court did not err in dismissing Sprouse’s Amended Complaint against the

Kellers. See Daley, supra.

      Regarding the Motion filed by Re/Max and Neill, Sprouse argues that

the trial court erred in finding that Re/Max and Neill did not owe a duty of

care to Sprouse. See Brief for Appellant at 39-42. Sprouse claims that Neill

and Re/Max owe Sprouse a duty of care as rental agents for the Residence.

Id.

      Here, Sprouse makes bald assertions that Re/Max and Neill owe her a

duty of care, without citing to any relevant legal authority or developing any

meaningful argument. See Pa.R.A.P. 2119(a) (providing that an appellant’s

argument shall include “such discussion and citation of authorities as are

deemed pertinent.”)      “[W]here an appellate brief fails to provide any

discussion of a claim with citation to relevant authority or fails to develop the

issue in any other meaningful fashion capable of review, that claim is

waived.” Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009). It

is not the role of this Court to “formulate [an a]ppellant’s arguments for

him.” Id. at 925. Because Sprouse has failed to establish that Re/Max and

Neill owe her a duty of care, we conclude that the trial court did not err in

dismissing Sprouse’s Amended Complaint against Re/Max and Neill.            See

Atcovitz, supra; Daley, supra.

      Orders affirmed.




                                      -7-
J-S42031-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/20




                          -8-